UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7171


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAD ALLEN REEVES, a/k/a Chad Reeves,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:06-cr-00009-JCT; 7:07-cv-80011-JCT-MFU)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chad Allen Reeves, Appellant Pro Se.       Ronald Andrew Bassford,
Assistant  United  States  Attorney,      Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chad Allen Reeves seeks to appeal the district court’s

order    denying        his     Fed.     R.        Civ.     P.     60(b)        motion        for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                               The order is

not   appealable       unless    a     circuit          justice    or    judge       issues    a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate        of     appealability          will      not    issue           absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,    a     prisoner         satisfies       this    standard      by

demonstrating        that     reasonable          jurists     would       find       that     the

district      court’s     assessment      of       the    constitutional            claims    is

debatable     or     wrong.      Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Reeves has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense      with    oral     argument        because       the        facts       and     legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3